DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 05/02/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) A system comprising: a low drop-out, LDO, regulator configured to receive a supply voltage at an input terminal and provide an output voltage at an output terminal based on a function of the supply voltage, the LDO regulator configured to be switchable between at least a first mode and a second mode, wherein the first and second modes each define the output voltage provided to the output terminal based on different functions of the supply voltage; a digital logic controller configured to select the mode of the LDO regulator by providing control signalling to the LDO regulator, the digital logic controller configured to receive power for the provision of the control signalling from the output voltage provided by the LDO regulator; and a level shifter configured to receive said control signalling from the digital logic controller and to provide for shifting of voltage levels of said control signalling output by the digital logic controller prior to receipt of said control signalling by a LDO digital logic; wherein the LDO regulator comprises LDO start-up circuitry configured to control the level shifter and to cause the LDO regulator, during start-up, to default to a predetermined one of the first and second mode and the LDO start-up circuitry further configured to prevent the digital logic controller from controlling the mode of the LDO regulator.
4. (Currently amended) The system of claim 1, wherein the LDO regulator includes the LDO digital logic to receive the control signalling from the digital logic controller and place the LDO regulator in one of the first and second mode; and wherein the LDO start-up circuitry is configured to control the output of the level shifter such that the LDO start-up circuitry and the level shifter provide: a first state wherein the control signalling is prevented from being provided to the LDO digital logic and, instead, predetermined signalling is provided to the LDO digital logic to cause the LDO regulator to operate in the predetermined mode; and a second state wherein the control signalling from the digital logic controller is provided to the LDO digital log.
11. (Currently amended) A method of operating a system, the system comprising a low drop-out LDO, regulator configured to receive a supply voltage at an input terminal and provide an output voltage at an output terminal based on a function of the supply voltage, the LDO regulator configured to be switchable between at least a first mode and a second mode, wherein the first and second modes each define the output voltage provided to the output terminal based on different functions of the supply voltage; a digital logic controller configured to select the mode of the LDO regulator by providing control signalling to the LDO regulator, the digital logic controller configured to receive power for the provision of the control signalling from the output voltage provided by the LDO regulator; and a level shifter configured to receive said control signalling from the digital logic controller and to provide for shifting of voltage levels of said control signalling output by the digital logic controller prior to receipt of said control signalling by a LDO digital logic; the method comprising: during start-up, controlling the level shifter by LDO start-up circuitry, causing the LDO regulator to default to a predetermined one of the first and second mode; and during start-up, controlling the level shifter by LDO start-up circuitry, preventing the digital logic controller from controlling the mode of the LDO regulator.
14. (Currently amended) The method of claim 12 wherein the level shifter is configured to provide for shifting of voltage levels of the control signalling output by the digital logic controller prior to receipt of said control signalling by the LDO digital logic provided within the LDO regulator, and wherein said first state and said second state are provided by the LDO start-up circuitry controlling the output of the level shifter.
17. (Currently amended) The method of claim 16 wherein the level shifter configured to provide for shifting of voltage levels of the control signalling output by the digital logic controller prior to receipt of said control signalling by the LDO digital logic provided within the LDO regulator, and wherein said first state and said second state are provided by the LDO start-up circuitry controlling the output of the level shifter.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1,  a digital logic controller configured to select the mode of the LDO regulator by providing control signalling to the LDO regulator, the digital logic controller configured to receive power for the provision of the control signalling from the output voltage provided by the LDO regulator; and a level shifter configured to receive said control signalling from the digital logic controller and to provide for shifting of voltage levels of said control signalling output by the digital logic controller prior to receipt of said control signalling by a LDO digital logic; wherein the LDO regulator comprises LDO start-up circuitry configured to control the level shifter and to cause the LDO regulator, during start-up, to default to a predetermined one of the first and second mode and the LDO start-up circuitry further configured to prevent the digital logic controller from controlling the mode of the LDO regulator;
Regarding claim 11, a digital logic controller configured to select the mode of the LDO regulator by providing control signalling to the LDO regulator, the digital logic controller configured to receive power for the provision of the control signalling from the output voltage provided by the LDO regulator; and a level shifter configured to receive said control signalling from the digital logic controller and to provide for shifting of voltage levels of said control signalling output by the digital logic controller prior to receipt of said control signalling by a LDO digital logic; the method comprising: during start-up, controlling the level shifter by LDO start-up circuitry, causing the LDO regulator to default to a predetermined one of the first and second mode; and during start-up, controlling the level shifter by LDO start-up circuitry, preventing the digital logic controller from controlling the mode of the LDO regulator;
 In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839